Per Curiam.
By decision dated April 1, 2010, this Court suspended respondent from the practice of law pursuant to Judiciary Law § 90 (4) (f), upon his conviction of the serious crime of disclosure of classified information in violation of 18 USC § 798 (a) (3), a federal felony (Matter of Leibowitz, 72 AD3d 1190 [2010]). Respondent was sentenced on May 24, 2010 to 20 months of incarceration followed by three years of postrelease *1168supervision. Petitioner now moves pursuant to Judiciary Law § 90 (4) (g) for the imposition of final discipline, and respondent has been heard in mitigation.
Respondent contends in mitigation that his crime did not involve the practice of law or any venality, noting that he received no personal gain from his misconduct. He admits that his actions were wrong and imprudent, and points to his prompt cooperation with the federal authorities. Respondent further offers numerous letters attesting to his character as an honest individual and ardent advocate for those he represents.
Under the circumstances presented, we conclude that respondent should be suspended from the practice of law for a period of three years, effective immediately. We consider respondent’s federal felony conviction as very serious, notwithstanding the fact that it did not involve the practice of law. We note that respondent executed three separate nondisclosure agreements in accepting his position with the FBI, and we regard his actions as not only a violation of those agreements, but also as breach of the public trust, warranting a lengthy suspension.
Mercure, J.P., Peters, Spain, Stein and Egan Jr., JJ., concur. Ordered that, pursuant to Judiciary Law § 90 (4) (g), respondent is suspended from the practice of law for a period of three years, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).